Exhibit 10.1

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (this “Agreement”) is made as of
                                , 2007, by and between Orbitz Worldwide, Inc., a
Delaware corporation (the “Company”), and
                                         (“Indemnitee”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The By-laws of
the Company (as amended from time to time, the “By-laws”) provide for
indemnification of the officers and directors of the Company. Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the “DGCL”). The Certificate of Incorporation of the
Company (as amended from time to time, the “Charter”), the By-laws and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and its directors and officers with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons to serve
publicly-held corporations as directors and officers;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

--------------------------------------------------------------------------------


 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
the By-laws and any resolutions adopted pursuant thereto and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and

 

WHEREAS, Indemnitee does not regard the protection available under the Charter
and the By-laws and insurance as adequate in the present circumstances, and may
not be willing to serve as a director or officer without adequate protection,
and the Company desires Indemnitee to serve in such capacity. Indemnitee is
willing to serve, continue to serve and to take on additional service for or on
behalf of the Company on the condition that he or she be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.             SERVICES TO THE COMPANY.

 

(a)           Indemnitee will serve or continue to serve, at the will of the
Company, as a director or officer of the Company for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his or her resignation in
writing or is otherwise terminated or properly removed from office.

 

(b)           The Company expressly confirms and agrees that (i) it has entered
into this Agreement and assumed the obligations imposed on the Company hereby in
order to induce Indemnitee to serve or continue to serve as a director and/or
officer of the Company and (ii) the obligations imposed on the Company hereby
cover service by Indemnitee during and after the period with respect to
Indemnitee’s service as a director and/or officer of the Company, including,
specifically, any such period prior to the date of this Agreement. The Company
acknowledges that Indemnitee is relying upon this Agreement in serving, or
continuing to serve, as a director and/or officer of the Company.

 

2.             DEFINITIONS. As used in this Agreement:

 

(a)           “Beneficial Owner” shall have the meaning given to such term in
Rule l3d-3 under the Exchange Act (as defined below); provided, however, that
Beneficial Owner shall exclude any Person otherwise becoming a Beneficial Owner
by reason of the stockholders of the Company approving a merger of the Company
with another entity.

 

(b)           A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:

 

2

--------------------------------------------------------------------------------


 

(i)            any Person (as defined below) is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding voting securities;

 

(ii)           individuals who as of July 25, 2007 constituted the Board and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors on such date or
whose appointment, election or nomination for election was previously so
approved, cease for any reason to constitute a least a majority of the directors
then serving on the Board;

 

(iii)          a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other entity, other than a merger or
consolidation immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board or the
board of directors or governing body of the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof;

 

(iv)          the approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed of or, if such entity is a subsidiary, the ultimate parent thereof;
or

 

(v)           there occurs any other event of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.

 

(c)           “Corporate Status” describes the status of a person who is or was
a director, officer, trustee, general partner, member, fiduciary, employee or
agent of the

 

3

--------------------------------------------------------------------------------


 

Company or of any other Enterprise (as defined below) which such person is or
was serving at the request of the Company.

 

(d)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.

 

(e)           “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, general partner, member, fiduciary,
employee or agent.

 

(f)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(g)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts and accountants,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include costs incurred in connection with any appeal resulting from any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

 

(h)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(i)            “Person” shall have the meaning as set forth in Sections
13(d) and 14(d) of the Exchange Act; provided, however, that Person shall
exclude (i) the Company and its subsidiaries, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, and (iii) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

4

--------------------------------------------------------------------------------


 

(j)            The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, appeal or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or witness or
otherwise by reason of the fact that Indemnitee is or was a director or officer
of the Company, by reason of any action taken (or failure to act) by him or her
of any action (or failure to act) on his or her part while acting as director or
officer of the Company, or by reason of the fact that he or she is or was
serving at the request of the Company as a director, officer, trustee, general
partner, member, fiduciary, employee or agent of any other Enterprise, in each
case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement.

 

3.             INDEMNITY IN THIRD-PARTY PROCEEDINGS. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee
was, is, or is threatened to be made, a party to or a participant (as a witness
or otherwise) or otherwise involved in any Proceeding, other than a Proceeding
by or in the right of the Company to procure a judgment in its favor. Pursuant
to this Section 3, Indemnitee shall be indemnified against all Expenses,
judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein
or related thereto, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that his or her conduct was unlawful. The termination of any such Proceeding by
judgment, order of court, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, that such person had reasonable cause to
believe that his or her conduct was unlawful.

 

4.             INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) or otherwise involved in any Proceeding
by or in the right of the Company to procure a judgment in its favor. Pursuant
to this Section 4, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection with
the defense or settlement of such Proceeding or any claim, issue or matter
therein or related thereto, if Indemnitee acted in good faith and in a manner he
or she reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Section 4 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that any court in which the Proceeding was brought or the Delaware Court
of Chancery (the

 

5

--------------------------------------------------------------------------------


 

“Delaware Court”) shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.

 

5.             INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or her in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue or matter. If Indemnitee is not wholly successful in such Proceeding, the
Company also shall indemnify Indemnitee against all Expenses reasonably incurred
in connection with a claim, issue or matter related to any claim, issue, or
matter on which Indemnitee was successful. For purposes of this Section 5 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter, provided that there has
been no finding that Indemnitee (a) did not act in good faith, (b) did not act
in a manner reasonably believed to be in or not opposed to the best interests of
the Company or (c) with respect to any criminal Proceeding, had reasonable
grounds to believe that his or her conduct was unlawful.

 

6.             INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his or her Corporate Status, a witness in or otherwise incurs Expenses in
connection with any Proceeding to which Indemnitee is not a party, he or she
shall be indemnified against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

 

7.             ADDITIONAL INDEMNIFICATION. Notwithstanding any limitation in
Sections 3, 4 or 5 of this Agreement, the Company shall indemnify Indemnitee to
the fullest extent permitted by applicable law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the Proceeding. No indemnity shall be made under this Section 7 on account of
Indemnitee’s conduct which constitutes a breach of Indemnitee’s duty of loyalty
to the Company or its stockholders or is an act or omission not in good faith or
which involves intentional misconduct or a knowing violation of the law.

 

6

--------------------------------------------------------------------------------


 

8.             EXCLUSIONS. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

 

(a)           for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy or other indemnity provision; or

 

(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act or similar provisions of state statutory
law or common law;

 

(c)           except as otherwise provided in Section 13(f) hereof, prior to a
Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board of the Company
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

 

9.             ADVANCES OF EXPENSES; DEFENSE OF CLAIM.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
to the fullest extent permitted by applicable law, the Company shall advance
Expenses incurred by Indemnitee in connection with any Proceeding within ten
(10) days after the receipt by the Company of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay such
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing a Proceeding to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed.
Notwithstanding any provision of this Agreement to the contrary, the Indemnitee
shall be entitled to advances of Expenses incurred by him or her or on his or
her behalf in connection with a Proceeding that Indemnitee claims is covered by
Sections 3 and 4 hereof, prior to a final determination of eligibility for
indemnification and prior to the final disposition of the Proceeding, upon the
execution and delivery to the Company of an undertaking by or on behalf of the
Indemnitee providing that the Indemnitee will repay such advances to the extent
that it ultimately is determined that Indemnitee is not entitled to be
indemnified by the Company. Indemnitee shall qualify for advances, to the
fullest extent permitted by applicable law, solely upon the execution and
delivery to the Company of an undertaking providing that Indemnitee undertakes
to repay the advance to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company

 

7

--------------------------------------------------------------------------------


 

hereunder or under the Charter, the By-laws, applicable law or otherwise. This
Section 9(a) shall not apply to any claim made by Indemnitee for which indemnity
is excluded pursuant to Section 8 hereof.

 

(b)           The Company will be entitled to participate in the Proceeding at
its own expense.

 

(c)           The Company shall not settle any action, claim or Proceeding (in
whole or in part) which would impose any Expense, judgment, fine, penalty or
limitation on Indemnitee without Indemnitee’s prior written consent.

 

10.           PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.

 

(a)           Within sixty (60) days after the actual receipt by Indemnitee of
notice that he or she is a party to or a participant (as a witness or otherwise)
or otherwise involved in any Proceeding, Indemnitee shall submit to the Company
a written notice identifying the Proceeding. The failure by Indemnitee to so
notify the Company will not relieve the Company from any liability which it may
have to Indemnitee under this Agreement or otherwise, except to the extent the
Company can establish that such failure to notify resulted in actual prejudice
to the Company.

 

(b)           Indemnitee shall thereafter deliver to the Company a written
application to indemnify Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written application for indemnification by Indemnitee, Indemnitee’s entitlement
to indemnification shall be determined promptly according to Section 11(a) of
this Agreement.

 

11.           PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.

 

(a)           Upon written request by Indemnitee for indemnification pursuant to
Section 10(b) of this Agreement, a prompt determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by one of the following methods: (i) by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board or
(ii) by Independent Counsel in a written opinion to the Board, a copy of which
shall be delivered to Indemnitee. The Company shall promptly advise Indemnitee
in writing with respect to any determination that Indemnitee is or is not
entitled to indemnification, including a description of any reason or basis for
which indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall reasonably cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or Expenses incurred by

 

8

--------------------------------------------------------------------------------


 

Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b)           In the event the determination of entitlement to indemnification
or advancement of Expenses is to be made by Independent Counsel pursuant to
Section 11(a) hereof, the Independent Counsel shall be selected as provided in
this Section 11(b). If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected and
certifying that the Independent Counsel so selected meets the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement. In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been received, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within
twenty (20) days after submission by Indemnitee of a written request for
advancement of Expenses or indemnification pursuant to Section 10(b) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the Delaware Court for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the Delaware Court, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(c)           The Company agrees to pay the reasonable fees of Independent
Counsel and to fully indemnify such Independent Counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

9

--------------------------------------------------------------------------------


 

12.           PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

 

(a)           In making a determination with respect to entitlement to
indemnification or advancement of Expenses hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification or advancement of Expenses under this Agreement if Indemnitee
has submitted a request for indemnification in accordance with Section 10(b) of
this Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

 

(b)           If the person, persons or entity empowered or selected under
Section 11 of this Agreement to determine whether Indemnitee is entitled to
indemnification or advancement of Expenses shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification or advancement of
Expenses shall be deemed to have been made and Indemnitee shall be entitled to
such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification or
advancement of Expenses, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such sixty (60)-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

 

(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

 

(d)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action or failure to act
is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by the Enterprise.

 

10

--------------------------------------------------------------------------------


 

The provisions of this Section 12(d) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement.

 

(e)           The knowledge and/or actions, or failure to act, of any other
director, trustee, partner, member, fiduciary, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

13.           REMEDIES OF INDEMNITEE.

 

(a)           In the event that (i) a determination is made pursuant to
Section 11 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 9 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 11(a) of this Agreement
within forty-five (45) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5, 6, 7 or the last sentence of Section 11(a) of this Agreement within
ten (10) days after receipt by the Company of a written request therefor,
(v) payment of indemnification pursuant to Section 3 or 4 of this Agreement is
not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) a contribution payment is not
made in a timely manner pursuant to Section 21 of this Agreement, Indemnitee
shall be entitled to an adjudication by the Delaware Court of his or her
entitlement to such indemnification, advancement or contribution. Alternatively,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws) shall apply to any such
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

 

(b)           In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13, Indemnitee shall be presumed to be entitled to
indemnification or advancement of Expenses, as the case may be, and the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be, and the Company may not refer to
or introduce into evidence any determination pursuant to Section 11(a) of this
Agreement adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 13, Indemnitee shall
not be required to reimburse the Company for any advances pursuant to Section 9
of this Agreement until a final determination is made with respect to
Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).

 

11

--------------------------------------------------------------------------------


 

(c)           If a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 13, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)           In the event that Indemnitee, pursuant to this Section 13, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him or her in
such judicial adjudication or arbitration. If it shall be determined in said
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of Expenses sought, Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses reasonably incurred by Indemnitee in
connection with such judicial adjudication or arbitration.

 

(e)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

(f)            The Company shall indemnify Indemnitee to the fullest extent
permitted by applicable law against all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after the Company’s receipt of such
written request) advance to Indemnitee, to the fullest extent permitted by
applicable law, such Expenses which are incurred by Indemnitee in connection
with any judicial proceeding or arbitration brought by Indemnitee (i) to enforce
his or her rights under, or to recover damages for breach of, this Agreement or
any other indemnification agreement or provision of the Charter or the By-laws
now or hereafter in effect or (ii) for recovery or advances under any insurance
policy maintained by any person or the Company for the benefit of Indemnitee,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance or insurance recovery, as the case may be.

 

14.           NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.

 

(a)           The rights of Indemnitee as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Company’s Certificate of Incorporation, the
By-laws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment,

 

12

--------------------------------------------------------------------------------


 

alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater rights than would be afforded
currently under the Charter, the By-laws or this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
partners, members, fiduciaries, employees, or agents of the Company or of any
other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, trustee, partner, member, fiduciary, officer, employee or agent under
such policy or policies. If, at the time the Company receives notice from any
source of a Proceeding as to which Indemnitee is a party or a participant (as a
witness or otherwise), the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such Proceeding in accordance with the terms of such policies.

 

(c)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

(d)           The Company shall not be liable under this Agreement to pay any
amounts otherwise indemnifiable hereunder (or for which advancement is provided
hereunder) if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

 

(e)           The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, trustee, partner, member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of Expenses from such Enterprise.

 

15.           DURATION OF AGREEMENT. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or officer of the Company or as a
director, officer, trustee, partner, member, fiduciary, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other Enterprise which Indemnitee served at the

 

13

--------------------------------------------------------------------------------


 

request of the Company, and (b) one (1) year after the final termination of any
Proceeding (including any rights of appeal thereto) then pending in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by Indemnitee pursuant to Section 13
of this Agreement relating thereto (including any rights of appeal of any such
Proceeding). This Agreement shall be binding upon the Company and its respective
successors and assigns and shall inure to the benefit of Indemnitee and his or
her heirs, executors and administrators. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) and any acquiror of all or substantially all of the business or
assets of the Company by agreement in form and substance reasonably satisfactory
to Indemnitee and/or his or her counsel, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform it if no such succession had taken place.

 

16.           SEVERABILITY. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

17.           ENFORCEMENT AND BINDING EFFECT.

 

(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve, or continue to serve, as a director or officer of
the Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving, or continuing to serve, as a director or officer of the
Company.

 

(b)           Without limiting any rights of Indemnitee under the Charter or the
By-laws, this Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

 

(c)           The rights to indemnification and advancement of Expenses provided
by, or granted pursuant to, this Agreement shall continue as to an Indemnitee
who has ceased to be a director or officer of the Company and shall inure to the
benefit of Indemnitee and his or her spouse, assigns, heirs, devisees,
executors, administrators and other legal representatives.

 

14

--------------------------------------------------------------------------------


 

18.           MODIFICATION AND WAIVER. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

 

19.           NOTICE BY INDEMNITEE. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

 

20.           NOTICES. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or mailed by certified or
registered mail with postage prepaid, on the third (3rd) business day after the
date on which it is so mailed:

 

(a)           If to Indemnitee, at the address indicated on the signature
page of this Agreement, or such other address as Indemnitee shall provide in
writing to the Company.

 

(b)           If to the Company to:

 

Orbitz Worldwide, Inc.

500 West Madison Street, Suite 1000

Chicago, Illinois 60661

Attention: General Counsel

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 

21.           CONTRIBUTION. To the fullest extent permissible under applicable
law, if the indemnification rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, amounts paid or
to be paid in settlement and/or for Expenses, in connection with any Proceeding
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (a) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving rise to
such Proceeding and/or (b) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such
event(s) and/or transaction(s).

 

22.           APPLICABLE LAW AND CONSENT TO JURISDICTION. This Agreement and the
legal relations among the parties shall be governed by, and construed

 

15

--------------------------------------------------------------------------------


 

and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 13(a) of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Delaware Court, and not in any other state or federal court
in the United States of America or any court in any other country, (b) consent
to submit to the exclusive jurisdiction of the Delaware Court for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(c) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court, and (d) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum or is subject (in whole or in part)
to any trial by jury.

 

23.           IDENTICAL COUNTERPARTS. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

24.           MISCELLANEOUS. The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

[Signatures appear on the next page.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

INDEMNITEE:

 

 

 

 

 

 

Name:

 

Address:

 

 

 

 

 

ORBITZ WORLDWIDE, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

17

--------------------------------------------------------------------------------